Citation Nr: 0032106	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post traumatic 
encephalopathy with left homonymous hemianopsia and 
headaches, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to 
September 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
With that principle in mind, the Board regards the 
substantive appeal dated in May 1999 to present a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Because that issue is not properly before the Board on this 
appeal, it is hereby referred to the RO for appropriate 
action.


REMAND

The veteran was a boxer in the Navy and sustained a cerebral 
hematoma secondary to head trauma in 1949.  Entitlement to 
service connection was established for post traumatic 
encephalopathy with left homonymous hemianopsia by a 
September 1952 rating.  That rating specifically acknowledged 
a vision defect as a residual of the disability.

A May 1972 rating amplified the disability to encompass 
headaches.

In the context of the current claim for increased evaluation, 
the Board observes that the disability at issue was evaluated 
solely pursuant to evaluation criteria established for rating 
neuro-psychiatric disorders, i.e. 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (Dementia, due to head trauma).  

The Board observes that the veteran was afforded a VA 
neurological examination in June 1998 that diagnosed the 
veteran with encephalopathy related to trauma, left 
homonymous hemianopsia, and post traumatic headaches.  It is 
not entirely clear who actually examined the veteran.  At his 
travel board hearing before the undersigned, the veteran 
indicated more complaints than were noted at his compensation 
examination.  The Board is of the opinion that current 
examinations by a VA neurologist and a VA psychiatrist should 
be afforded to ascertain the extent of his disability and 
ensure that the claim is appropriately rated in accordance 
with the criteria of DC 8045-9304. 

At the same time, the Board is not suggesting that, based on 
the examinations in 1997 and 1998, the veteran's overall 
impairment was under-rated.  

Moreover, at his hearing before the undersigned the veteran 
testified that he had been receiving treatment at the Tulsa, 
Oklahoma VA medical center since 1998.  It is not clear that 
all such records have been obtained and associated with the 
claims file.  The VA's statutory duty to assist includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:   

1.  The RO should contact the VA medical 
center in Tulsa, Oklahoma, and request 
copies of any treatment records it has 
from 1998 to the present.  

2.  Thereafter, the veteran should be 
afforded VA examinations by a specialist 
in neurology and a specialist in 
psychiatry to ascertain the 
symptomatology and diagnosis (es) of all 
residuals stemming from the brain trauma 
in service.  The claims folder must be 
made available to each physician for 
review prior to the examinations.  The 
physicians are to record the veteran's 
complaints.  All necessary special tests 
and studies are to be accomplished.  
Their findings are to be recorded in 
detail. All indicated tests must be 
afforded.  If either physician believes 
that another specialty examination(s) is 
warranted, the veteran should be 
scheduled for such an examination(s).  
The complete rationale for all opinions 
expressed must be provided.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's increased 
rating claim, with consideration of any 
additional information developed upon 
remand.  The RO should consider the 
criteria under DC 8045. 

If any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  




The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



